 

Exhibit 10.1

 

CLOSING MEMORANDUM

FOR

THE AGREEMENT OF PURCHASE AND SALE

BY AND AMONG

AMERICAN PACIFIC RESOURCES, INC.,

PHI GROUP, INC. AND

RUSH GOLD ROYALTY, INC.

 

September 29, 2017

10:00 A.M. Pacific Standard Time

 

I. GENERAL

 

This memorandum describes the principal transactions that have occurred in
connection with the AGREEMENT OF PURCHASE AND SALE (the “Agreement”) dated
September 2, 2017 by and among American Pacific Resources, Inc., a Wyoming
corporation, with registered address at 412 N. Main Street, Suite 100, Buffalo,
Wyoming 82834, U.S.A., which is a wholly-owned subsidiary of PHI Group, Inc., a
Nevada corporation, with principal business address at 5348 Vegas Drive, # 237,
Las Vegas, NV 89108, U.S.A., Corporate Register No. C2249-1982, and Rush Gold
Royalty, Inc., a Wyoming corporation, with registered address at 412 N. Main
Street, Suite 100, Buffalo, WY 82834, U.S.A., Corporate Register No.
2017-000766955, the owner of twenty-one mining claims over an area of
approximately 400 acres in Granite Mining District, Grant County, Oregon, U.S.A.

 

The Closing of the afore-mentioned Agreement of Purchase and Sale will be
effective October 3, 2017 (the “Effective Date”), at 10:00 A.M. Pacific Standard
Time, in accordance with the Closing Procedures of the referenced Agreement of
Purchase and Sale.

 

II. TRANSACTIONS PRIOR TO THE CLOSING

 

The following actions were taken prior to the Closing:

 

  1. Effective September 2, 2017, an Agreement of Purchase and Sale was executed
and delivered among Rush Gold Royalty, Inc., American Pacific Resources, Inc.
and PHI Group, Inc. (the parent of American Pacific Resources, Inc.).         2.
Prior to the Closing Date, all parties have been satisfied with due diligence
review of one another.

 

III. CLOSING DOCUMENTS AND TRANSACTIONS

 

The following documents were delivered at or prior to the Effective Date, but
all such documents are deemed delivered at the Effective Date. Except this
Closing Memorandum, all documents are dated as of the Effective Date and
delivered in Huntington Beach, California, U.S.A., unless otherwise indicated.
All transactions in connection with the Closing shall be considered as
accomplished concurrently, so that none shall be effective until all are
effective.

 

CLOSING MEMORANDUM

AMERICAN PACIFIC RESOURCES – RUSH GOLD ROYALTY

 1 

  

 

Executed copies (or photocopies, or conformed copies, where necessary) of each
document will be delivered to each party after the Closing.

 

IV. SCHEDULE OF CLOSING DOCUMENTS

 

A. By Rush Gold Royalty, Inc.:

 

  1. Proof of the conveyance of ownership of the Acquired Assets as detailed in
said  Agreement of Purchase and Sale, together with all the pertinent licenses
and  permits thereof from Rush Gold Royalty, Inc. to American Pacific Resources,
 Inc.         2. All certificates and other documents required by Section 5.1 of
the Agreement.         3. A certificate of an officer of Rush Gold Royalty, Inc.
dated as of Closing, certifying that:

 

  (i) Each respective covenant and obligation of Rush Gold Royalty, Inc. in the
    Agreement has been complied with; and         (ii) Each respective
representation, warranty and covenant of Rush Gold  Royalty, Inc. is true and
correct at the Closing as if made on and as of the  Closing; and         (iii)
The Rush Gold Royalty, Inc. documents and any other necessary  documents, each
duly executed by Rush Gold Royalty, Inc., as required to  give effect to the
transaction.

 

B. By American Pacific Resources, Inc. and PHI Group, Inc.

 

  1. Copies of all resolutions and/or consent actions adopted by or on behalf of
the  Board of Directors and/or majority shareholders of American Pacific
Resources,  Inc. and PHI Group, Inc. evidencing approval of the Agreement.      
  2. A total amount equivalent to Twenty-Five Million U.S. Dollars ($25,000,000)
in a combination of cash, demand promissory note and certificate(s) of Class A
 Series II Preferred Stock of PHI Group, Inc. payable to and/or registered in
Rush  Gold Royalty, Inc. and/or its designee(s), as detailed in Schedule 6 of
the Agreement, unless agreed otherwise by the parties hereto prior to the
effective  Closing Date.         3. All certificates and other documents
required by Section 5.2 of the Agreement.         4. A certificate of an officer
of PHI Group, Inc. dated as of Closing, certifying that:

 

  (i) Each respective covenant and obligation of PHI Group, Inc. in the
Agreement has been complied with; and

 

CLOSING MEMORANDUM

AMERICAN PACIFIC RESOURCES – RUSH GOLD ROYALTY

 2 

  

 

  (ii) Each respective representation, warranty and covenant of PHI Group,  Inc.
is true and correct at the Closing as if made on and as of the Closing; and    
    (iii) Any other necessary  documents, each duly executed by PHI Group, Inc.,
 as required to give effect to the transaction.

 

V. The Closing Memorandum for the Agreement of Purchase and Sale by and among
Rush Gold Royalty, Inc., American Pacific Resources, Inc. and PHI Group, Inc. is
signed by all parties herein as of the date first mentioned above and shall
become effective October 3, 2017.

 

Dated: September 29, 2017         By: /s/ Henry D. Fahman     Henry D. Fahman,
Executive Chairman     American Pacific Resources, Inc.     A Wyoming
corporation         By: /s/ Henry D. Fahman     Henry D. Fahman, Chairman & CEO
    PHI Group, Inc.     A Nevada corporation/domesticated in Wyoming         By:
/s/ Johnny Park     Johnny Park, Chairman & President     Rush Gold Royalty,
Inc.     A Wyoming corporation  

 

CLOSING MEMORANDUM

AMERICAN PACIFIC RESOURCES – RUSH GOLD ROYALTY

 3 

  

 

 

